               Case 2:21-cv-00141-MJP Document 11 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          NEW YORK LIFE INSURANCE                           CASE NO. C21-141 MJP
            COMPANY,
11                                                            MINUTE ORDER
                                    Plaintiff,
12
                    v.
13
            SIMON R. MITCHELL,
14
                                    Defendant.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha
18   J. Pechman, United States District Judge:
19          The Court, having reviewed and received the Stipulation and Order for Withdrawal and
20   Substitution of Counsel (Dkt. No. 10), notes that the motion, although filed as stipulated, fails to
21   comply with Local Rule 83.2(b) by including the signatures of opposing counsel. The Motion is
22   therefore DENIED without prejudice to refile in accordance with the Local Rules.
23

24


     MINUTE ORDER - 1
             Case 2:21-cv-00141-MJP Document 11 Filed 04/19/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed April 19, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Grant Cogswell
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
